On authority of Cincinnati Bell Tel. Co. v. Straley (1988), 40 Ohio St. 3d 372, 533 N.E. 2d 764, the trial court’s grant of summary judgment as to all defendants is reinstated. The appellate decision is reversed as to Koehring Company and Carlisle Construction Company, and is reversed on the tort issue as to Hayward Baker Company. That portion of the appellate court’s judgment involving a contract issue between Marriott Corporation and Hayward Baker Company is affirmed, and the question involving a contract issue is remanded to the trial court for further consideration in light of Straley.
Moyer, C.J., Sweeney, Douglas, H. Brown and Resnick, JJ., concur.
Holmes and Wright, JJ., dissent.